DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-2, 4-11, 14-21 & 23-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious – 
A tethered ballast system for a point absorber wave energy converter, the system comprising: 
a point absorber wave energy converter; and 
a flexible component and ballast combination comprising: 
a ballast subsystem including a hinged plate structure movable between an extended or closed position substantially parallel to a midplane of the point absorber wave energy converter and a retracted or open position substantially perpendicular to a midplane of the point absorber wave energy converter; and 
a flexible linear component extending from the point absorber wave energy converter to the ballast subsystem and operatively connected at one end to the ballast subsystem and at another end to the point absorber wave energy converter; 
the flexible component and ballast combination configured to provide a strong drag force when moving upward in a water column and said hinged plate structure is in said closed position and a weak drag force when sinking in the water column and said hinged check valve structure is in said open position, 
said hinged plate structure including a limit stop preventing said hinged plate structure from moving to an open position when moving upward in said water column.



With respect to Claim 11 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious –
A method of providing ballast for a point absorber wave energy converter, the method comprising: 
providing a flexible linear component extending from a point absorber wave energy converter to a ballast subsystem and operatively connected at one end to the ballast subsystem and at another end to the point absorber wave energy converter, wherein the ballast subsystem comprises a structure substantially parallel to a midplane of the point absorber wave energy converter, the structure comprising: 
a number of openings, each one of the number of openings disposed such that fluid can flow through the respective opening; 6Serial No. 16060618 
a number of covering plates, each covering plate configured to be disposed inside one opening from the number of openings and operatively attached inside the one opening with a movable joint for movement between a closed position and an open position; and 
one-way motion stops for said each covering plate configured to allow movement of the covering plates from the closed position to the open position and thereby allow fluid flow from below the structure to above the structure when the structure is moving downward in the water column and further configured to stop movement of the covering plates from the closed position and thereby prevent fluid flow from above the structure to below the structure when the structure is moving upwards in the water column, in order to keep the flexible linear component under tension during a majority of a wave cycle; and 
configuring said flexible linear component and ballast combination in order to provide a strong drag force when moving upward in a water column and a weak drag force when sinking in the water column.
With respect to Claim 16 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious –
A method of providing ballast for a point absorber wave energy converter, the method comprising:
providing a flexible linear component extending from a point absorber wave energy converter to a ballast subsystem and operatively connected at one end to the ballast subsystem and at another end to the point absorber wave energy converter; and 
configuring a flexible component and ballast combination in order to provide a strong drag force when moving upward in a water column and a weak drag force when sinking in the water column, 
wherein the ballast subsystem comprises: 
a first elongate structure having a first and second end; the first elongate structure being operatively connected at the first end to the flexible linear component; a ballast weight being operatively connected to the second end of the first elongate structure; and 
a plurality of second elongated structures; each of the plurality second elongate structures having a first end and a second end; the second end of each of the second elongate structures being operatively coupled to the first elongate structure at a position between the first and second ends of the first elongate structures by a movable joint; said each of the second elongate structures being movable relative to the first elongate structure between a retracted position and an extended position; in both the retracted and extended positions, in said each of the second elongate structures, the first end of said each of the second elongate structures is disposed closer to the point absorber wave energy converter than the second end of said each of the second elongate structures; said each of the second elongate structures being configured to assume the retracted position when sinking in the water column and to assume the extended position when moving upward in the water column.
With respect to Claim 17 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious –
A method of providing ballast for a point absorber wave energy converter, the method comprising: 
providing a flexible linear component extending from a point absorber wave energy converter to a ballast subsystem and operatively connected at one end to the ballast subsystem and at another end to the point absorber wave energy converter; and 
configuring a flexible component and ballast combination in order to provide a strong drag force when moving upward in a water column and a weak drag force when sinking in the water column, 
wherein the ballast subsystem comprises: 
a heave plate operatively connected to the flexible linear component by a movable joint; a connection of the heave plate to the flexible linear component configured such that the heave plate assumes a retracted position when sinking in water, the retracted position being substantially parallel to the flexible linear component, and assumes an extended position when moving upward in the water column, the extended position being substantially perpendicular to the flexible linear component; and 
two motion stops having one in substantially at a location of the movable joint; one motion stop being disposed along the flexible linear component, another motion stop being disposed perpendicular to the flexible linear component.
With respect to Claim 18 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious –
A method of providing ballast for a point absorber wave energy converter, the method comprising: 
providing a flexible linear component extending from a point absorber wave energy converter to a ballast subsystem and operatively connected at one end to the ballast subsystem and at another end to the point absorber wave energy converter; and 
configuring a flexible component and ballast combination to provide a strong drag force when tension in the flexible linear component is greater than a predetermined threshold 9Serial No. 16060618 value and a weak drag force when tension in the flexible linear component is less than the predetermined threshold value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469) 295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832